Eeiceman, J.,
delivered the opinion of the court:
This case comes before us on petition, accompanied with interrogatories alleging champerty and maintenance against the defendants in the case, who- had filed a cross-bill to assert supposed rights in the, case. The petition was demurred to and demurrer sustained, and we think properly. Interrogatories, such as this case presents, are only allowed to be filed under Code, sec. 1784, sub-see. 2 [-Shannon’s Code, see. 8179, sub-see. 21, at the term to which the process is returnable.
In addition to this, the parties are defendants, and a cross-bill, while it seeks affirmative relief, is a defensive pleading, and it may well be -doubted whether in this aspect of the case, the charge could be predicated of such a proceeding-. This case had been at issue for years, and the interrogatories were filed too late.
Affirm decree.